DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 13 objected to because of the following informalities:  Claims 6 and 13 recite the acronym GTC without first indicating what the acronym is intended to represent.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12, and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 13-14, and 18 of U.S. Patent No. US 11368223 B2 in view of Rafel et al. US 2009/0263132 A1 (hereinafter Rafel). Although the claims at issue are not identical, they are not patentably distinct for the following reasons:

Regarding Claim 1:

Reference (US 11368223 B2) Claim 1 
Instant Application (17/725373) Claim 1 
An information transmission method, comprising
A message transmission method, comprising:
sending, by an optical line terminal (OLT), a first power range and a first time range to an optical network unit (ONU), wherein the first power range and the first time range are used to indicate the ONU to send a registration message in the first time range in case a downlink receive power of the ONU falls within the first power range;
sending, by an optical line terminal (OLT), a first power range and time indication to an optical network unit (ONU), wherein the first power range and the time indication indicate the ONU to send a serial number of the ONU to the OLT at a time indicated by the time indication in case a downlink receive power of the ONU is within the first power range;
and receiving, by the OLT, the registration message.
and receiving, by the OLT, the serial number of the ONU.


As can be seen above, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11368223 B2, except that claim 1 of the Instant Application recites sending a serial number of the ONU to the OLT, whereas the reference claim recites sending a registration message (the Examiner notes that the claimed “time indication” is anticipated by the “first time range” recited in the reference claim). However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU transmitting the message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 1 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.

Regarding Claim 2, Claim 2 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11368223 B2. Specifically, claim 1 of the reference application recites “a first power range”. A first power range inherently includes a maximum power and a minimum power, as a range is defined as “the area of variation between upper and lower limits on a particular scale”. Thus, any range of values inherently has a maximum value and a minimum value. 

Regarding Claims 3-4, Claims 3-4 of the instant application are anticipated by claim 3 of U.S. Patent No. US 11368223 B2.

Regarding Claim 5, Claim 5 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11368223 B2, except that claim 5 of the Instant Application recites that the serial number of the ONU is in a Serial Number ONU message. However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU in a Serial Number ONU message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 1 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message as a Serial Number ONU message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.

Regarding Claim 7, Claim 7 of the instant application is anticipated by claim 5 of U.S. Patent No. US 11368223 B2.

Regarding Claim 8:

Reference (US 11368223 B2) Claim 7 
Instant Application (17/725373) Claim 8 
An information transmission method, comprising:
An information transmission method, comprising:
receiving, by an unregistered optical network unit (ONU), a first power range and a first time range sent by an optical line terminal (OLT), wherein the first power range and the first time range indicate to the ONU to send a registration message in the first time range in case a downlink receive power of the ONU falls within the first power range;
receiving, by an unregistered optical network unit (ONU), a first power range and time indication sent by an optical line terminal (OLT), wherein the first power range and the time indication indicate to the ONU to send a serial number of the ONU at a time indicated by the time indication in case a downlink receive power of the ONU is within the first power range;
and sending, by the ONU, the registration message to the OLT in the first time range in response to the downstream receive power of the ONU falling within the first power range.
and sending, by the ONU, the serial number of the ONU to the OLT at the time indicated by the time indication in response to the downlink receive power of the ONU falling within the first power range.


As can be seen above, claim 8 of the instant application is anticipated by claim 7 of U.S. Patent No. US 11368223 B2, except that claim 8 of the Instant Application recites sending a serial number of the ONU to the OLT, whereas the reference claim recites sending a registration message (the Examiner notes that the claimed “time indication” is anticipated by the “first time range” recited in the reference claim). However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU transmitting the message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 7 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.

Regarding Claim 9, Claim 9 of the instant application is anticipated by claim 7 of U.S. Patent No. US 11368223 B2. Specifically, claim 7 of the reference application recites “a first power range”. A first power range inherently includes a maximum power and a minimum power, as a range is defined as “the area of variation between upper and lower limits on a particular scale”. Thus, any range of values inherently has a maximum value and a minimum value. 

Regarding Claims 10-11, Claims 10-11 of the instant application are anticipated by claim 9 of U.S. Patent No. US 11368223 B2.

Regarding Claim 12, Claim 12 of the instant application is anticipated by claim 7 of U.S. Patent No. US 11368223 B2, except that claim 12 of the Instant Application recites that the serial number of the ONU is in a Serial Number ONU message. However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU in a Serial Number ONU message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 7 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message as a Serial Number ONU message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.

Regarding Claim 14, Claim 14 of the instant application is anticipated by claim 13 of U.S. Patent No. US 11368223 B2.

Regarding Claim 15:

Reference (US 11368223 B2) Claim 14
Instant Application (17/725373) Claim 15 
An optical line terminal (OLT), comprising:
An optical line terminal (OLT), comprising:
a transceiver, the transceiver configured to send a first power range and a first time range to an optical network unit (ONU), wherein the first power range and the first time range are used to indicate the ONU to send a registration message in the first time range in case a downlink receive power of the ONU falls within the first power range;
a transceiver, the transceiver configured to send a first power range and time indication to an optical network unit (ONU), wherein the first power range and the time indication indicate the ONU to send a serial number of the ONU to the OLT at a time indicated by the time indication in case a downlink receive power of the ONU is within the first power range;
and at least one processor, the at least one processor configured to instruct the transceiver to receive the registration message.
at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to instruct the transceiver to receive the serial number of the ONU.


As can be seen above, claim 15 of the instant application is anticipated by claim 14 of U.S. Patent No. US 11368223 B2, except that claim 15 of the Instant Application recites sending a serial number of the ONU to the OLT, whereas the reference claim recites sending a registration message, and claim 15 of the instant application recites one or more memories coupled to the at least one processor and storing programming instructions (the Examiner notes that the claimed “time indication” is anticipated by the “first time range” recited in the reference claim). However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU transmitting the message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). Additionally, Rafel teaches providing a processor with at least one memory for storing programming instructions (at least one processor and at least one memory for manipulating and storing data, Par. 23; a processor facility in which software for the operation of the outstation can be stored and executed, Par. 25; Par. 47), because this allows the processor to manipulate and store data using software (Par. 23; Par. 25; Par. 47). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 14 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured, and because including at least one memory coupled to the processor allows the processor to manipulate and store data using software.

Regarding Claim 16, Claim 16 of the instant application is anticipated by claim 14 of U.S. Patent No. US 11368223 B2. Specifically, claim 14 of the reference application recites “a first power range”. A first power range inherently includes a maximum power and a minimum power, as a range is defined as “the area of variation between upper and lower limits on a particular scale”. Thus, any range of values inherently has a maximum value and a minimum value. 

Regarding Claim 17, Claim 17 of the instant application is anticipated by claim 14 of U.S. Patent No. US 11368223 B2, except that claim 17 of the Instant Application recites that the serial number of the ONU is in a Serial Number ONU message. However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU in a Serial Number ONU message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 14 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message as a Serial Number ONU message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.

Regarding Claim 18:

Reference (US 11368223 B2) Claim 18
Instant Application (17/725373) Claim 18
An optical network unit (ONU), comprising:
An optical network unit (ONU), comprising:
a transceiver, the transceiver configured to receive a first power range and a first time range sent by an optical line terminal (OLT);
a transceiver, the transceiver configured to receive a first power range and time indication sent by an optical line terminal (OLT);
and at least one processor, the at least one processor configured to determine whether a downstream receive power of the ONU falls within the first power range; wherein the transceiver is further configured to send a registration message to the OLT in the first time range a downstream receive power of the ONU falls within the first power range.
at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to determine whether a downlink receive power of the ONU is within the first power range; wherein the transceiver is further configured to send a serial number of the ONU to the OLT at a time indicated by the time indication.


As can be seen above, claim 18 of the instant application is anticipated by claim 14 of U.S. Patent No. US 11368223 B2, except that claim 18 of the Instant Application recites sending a serial number of the ONU to the OLT, whereas the reference claim recites sending a registration message, and claim 18 of the instant application recites one or more memories coupled to the at least one processor and storing programming instructions (the Examiner notes that the claimed “time indication” is anticipated by the “first time range” recited in the reference claim). However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU transmitting the message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). Additionally, Rafel teaches providing a processor with at least one memory for storing programming instructions (at least one processor and at least one memory for manipulating and storing data, Par. 23; a processor facility in which software for the operation of the outstation can be stored and executed, Par. 25; Par. 47), because this allows the processor to manipulate and store data using software (Par. 23; Par. 25; Par. 47). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 18 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured, and because including at least one memory coupled to the processor allows the processor to manipulate and store data using software.

Regarding Claim 19, Claim 19 of the instant application is anticipated by claim 18 of U.S. Patent No. US 11368223 B2. Specifically, claim 18 of the reference application recites “a first power range”. A first power range inherently includes a maximum power and a minimum power, as a range is defined as “the area of variation between upper and lower limits on a particular scale”. Thus, any range of values inherently has a maximum value and a minimum value. 

Regarding Claim 20, Claim 20 of the instant application is anticipated by claim 18 of U.S. Patent No. US 11368223 B2, except that claim 20 of the Instant Application recites that the serial number of the ONU is in a Serial Number ONU message. However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU in a Serial Number ONU message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 18 of U.S. Patent No. US 11368223 B2, because including a serial number of the ONU in the claimed registration message as a Serial Number ONU message allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.

Claims 6 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. US 11368223 B2 in view of Rafel (as discussed above) and Luo et al. US 2011/0142437 A1 (hereinafter Luo). Although the claims at issue are not identical, they are not patentably distinct for the following reasons:

Regarding Claim 6, claim 6 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11368223 B2, except that claim 6 of the Instant Application recites a GTC frame. However, Luo teaches that it is typical in a PON system for downstream data to be transmitted in a GTC frame (Par. 27). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 1 of U.S. Patent No. US 11368223 B2, because it is typical in a PON system for downstream data to be transmitted in a GTC frame, therefore no unexpected results would occur. 

Regarding Claim 13, claim 13 of the instant application is anticipated by claim 7 of U.S. Patent No. US 11368223 B2, except that claim 13 of the Instant Application recites a GTC frame. However, Luo teaches that it is typical in a PON system for downstream data to be transmitted in a GTC frame (Par. 27). As such, it would have been obvious to one of ordinary skill in the art to include such features in claim 7 of U.S. Patent No. US 11368223 B2, because it is typical in a PON system for downstream data to be transmitted in a GTC frame, therefore no unexpected results would occur.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US 2005/0158048 A1 (hereinafter Sung) in view of Cress et al. US 2018/0198552 A1 (hereinafter Cress) and Rafel.
Regarding Claim 18, Sung teaches optical network unit (ONU) (94, Fig. 5), comprising: a transceiver (although not explicitly shown, it is inherent that ONU 94 must have some type of transceiver mechanism as it both transmits and receives signals, see Fig. 5; Par. 42-45), the transceiver configured to receive a time indication sent by an optical line terminal (OLT) (92, Fig. 5; transmission permission information S160, Fig. 5; contains information about a time slot allocated to the ONU 94, the ONU using said time slot to transmit further registration messages, Par. 42-45; Par. 13; Par. 20-21; Fig. 4; Par. 53; Fig. 7); wherein the transceiver is further configured to send a registration message to the OLT at a time indicated by the time indication (Transmission Bandwidth Allocation Request (S170) transmitted in time slot assigned to ONU in step S160; Transmission Bandwidth Allocation Request (S170) may be considered a “registration message” because it is a message transmitted during the registration process illustrated in Fig. 5; Par. 42-45; Par. 13; Par. 20-21; Fig. 4; Par. 53; Fig. 7).
Sung does not teach receiving first power range; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to determine whether a downlink receive power of the ONU is within the first power range. However, Cress teaches a registration process between an OLT and an ONU (Par. 14) wherein the ONU receives a first power range (the information advertised to the ONUs is extended to include the power level used by the OLT, Par. 14; Par. 23; a desired or optimum power range, Par. 6; Par. 20) wherein the ONU comprises at least one processor (controller 69, Fig. 4), and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (the controller 69 can be implemented in hardware or a combination of hardware, software, and/or firmware. In one embodiment, the controller 69 comprises a processor that is programmed with software to perform the controller's functionality, as described herein, Par. 29) to determine whether a downlink receive power of the ONU is within the first power range (ONU determines indicated power level and begins function at indicated power level, and receives downstream transmissions at said power level, Par. 14; Par. 23), because this allows the system to determine a suitable power level for message transmission such that unacceptable levels of crosstalk between channels are avoided without having to perform an iterative power-leveling process that otherwise may introduce significant delays (Abst.).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Sung to include the features receiving first power range; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to determine whether a downlink receive power of the ONU is within the first power range, because this allows the system to determine a suitable power level for message transmission such that unacceptable levels of crosstalk between channels are avoided without having to perform an iterative power-leveling process that otherwise may introduce significant delays.
Lastly, Sung as modified by Cress does not teach that the registration message includes a serial number of the ONU. However, Rafel teaches a method of registering an ONU with an OLT (Par. 50-52), wherein a registration message transmitted from the ONU to the OLT includes the serial number of the ONU transmitting the message (Par. 52), because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured (Par. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Sung as modified by Cress such that the registration message includes a serial number of the ONU, because this allows the OLT to identify the newly registered ONU using an identification number that will be permanently associated with that ONU when the ONU is manufactured.
Regarding Claim 19, Sung as modified by Cress and Rafel teaches the ONU according to claim 18, wherein the first power range includes a maximum power and a minimum power (Cress, the information advertised to the ONUs is extended to include the power level used by the OLT, Par. 14; Par. 23; a desired or optimum power range, Par. 6; Par. 20; the Examiner notes that an optimum power range inherently includes a maximum power and a minimum power, as a range is defined as “the area of variation between upper and lower limits on a particular scale”. Thus, any range of values inherently has a maximum value and a minimum value).
Regarding Claim 20, Sung as modified by Cress and Rafel teaches the ONU according to claim 18, wherein the transceiver is further configured to send a Serial Number ONU message, and wherein the Serial Number ONU message comprises the serial number of the ONU (Rafel, Serial_Number_ONU message, Par. 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636